Name: Commission Regulation (EC) No 1471/2000 of 5 July 2000 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards eligibility for area payments
 Type: Regulation
 Subject Matter: agricultural policy;  deterioration of the environment;  farming systems;  plant product;  technology and technical regulations;  cooperation policy
 Date Published: nan

 Avis juridique important|32000R1471Commission Regulation (EC) No 1471/2000 of 5 July 2000 derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards eligibility for area payments Official Journal L 165 , 06/07/2000 P. 0017 - 0017Commission Regulation (EC) No 1471/2000of 5 July 2000derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 as regards eligibility for area paymentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as amended by Regulation (EC) No 2704/1999(2), and in particular Article 9 thereof,Whereas:(1) Commission Regulation (EC) No 2316/1999(3) lays down detailed rules for the application of Regulation (EC) No 1251/1999 as regards eligibility for area payments. Article 3(1)(c) provides in particular that area payments for arable crops are to be paid solely on areas on which the crop is maintained until at least the beginning of flowering under conditions of normal growth. It further provides that for oilseeds, protein plants, linseed and durum wheat, crops must also be cultivated at least until 30 June prior to the marketing year in question.(2) As a result of the mixing of rape seed with genetically modified rape seed not covered by an authorisation within the meaning of Council Directive 90/220/EEC of 23 April 1990 on the deliberate release into the environment of genetically modified organisms(4), as last amended by Commission Directive 97/35/EC(5), for reasons beyond their control some producers must destroy their rape plants and therefore cannot maintain their rape crop at least until 30 June 2000 or the beginning of flowering. So as not to unduly penalise those producers, they should be authorised to derogate from Article 3(1)(c) of Regulation (EC) No 2316/1999.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Article 3(1)(c) of Regulation (EC) No 2316/1999 notwithstanding, for the 2000/01 marketing year, areas under rape seed mixed with genetically modified rape seed, not covered by an authorisation within the meaning of Directive 90/220/EEC on which the rape plants have been destroyed before 30 June 2000 or prior to the beginning of flowering where it occurs after 30 June, shall continue to be eligible for the area payment.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 1.(2) OJ L 327, 21.12.1999, p. 12.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 117, 8.5.1990, p. 15.(5) OJ L 169, 27.6.1997, p. 72.